Per Curiam.
It does not appear from the record in this case that any evidence tending to show that the defendants had made any payments on account of the notes involved in this action was offered by the plaintiff, and excluded by the court. All of the evidence offered was admitted, except the testimony as to the amount of interest upon certain payments which the plaintiff claimed should be applied by the court to the notes in suit. We have examined the testimony, and cannot find any evidence which would justify the finding .that the payments in question were payments on account of the notes in suit. The most that can be said is that they were payments made generally by the defendants to the plaintiff. But as it appears that, at the time the payments were made, there were other existing and valid obligations of the defendants to the plaintiff’s testator, the court cannot assume that payments made generally were made upon any particular claim, so that that claim will be taken out of the bar of the statute of limitations.. We think it clear that the notes in suit were barred by the statute, and that the direction of a verdict in favor of the defendants was right, and should be affirmed, with costs.